Title: To James Madison from David Easton, 14 January 1822
From: Easton, David
To: Madison, James


                
                    Sir,
                    Washington City 14th January 1822.
                
                Accompanying this are Copies of a letter from Major Genl. Lafayette and of the Document therein alluded to, as also a printed sheet containing copies of a Certificate from Mr. Monroe, now our present chief Magistrate and of a few letters from General Washington to the late Colo. Harrison, the whole of which I take the liberty of sending you at the recommendation of the President of the U. States.
                The object in view is to obtain if practicable positive evidence that Colo. Harrison when he retired from the Army in ill health in 1781. actually did so on furlough, for although he did not rejoin the army again, it is well known that the foundation of his ill health was laid in Camp which Phisically incapacitated him from further labours in the field, and which finally terminated his life in 1790.
                His Daughters were left young at their fathers death, and his valuable papers which were preserved with great care until the decease of his widow, which followed Colo. Hs about two years thereafter, suddenly disappeared, with the trunk which contained them: and but for this loss I feel confident it would not have become necessary to resort to any other source to establish the fact of their fathers having a Commission, tho’ not in active service, until the close of the war. Should you know, Sir, any thing of this matter, which, from your high official station at the time is not improbable [ … ] declaration of the fact, would probably be attended with beneficial [ … ] to his daughters in enabling them to establish their just claim to the gratitude of their Country, for their fathers long, faithful and important services, which remain unrequited by the UStates until this day. I would therefore in their behalf respectfully solicit from you any information you may be in possession of, either personally, or from general impressions as the case may be, as early as your convenience will permit. With sentiments of the highest respect & Esteem, I have the honor to be, Sir, Your Mo hum & obedt. Servt.
                
                    David Easton
                
                
                    
                    Mrs. E desires a tender of her affectionate regards to Mrs Madison.
                
            